DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,602,958. Although the claims at issue are not identical, they are not patentably distinct from each other because application and patent claim a virtual track system for tracking a distal end of a medical device interactively computing the position data of the distal end.

U. S. Application No. 16/830,040
U. S. Patent No. 10,602,958
1. A method of training, comprising: providing a medical device having a tangible proximal portion including a magnetic element; and using a virtual tracking system to simulate a distal portion of the medical device, the virtual tracking system comprising: a tracking component configured to detect a magnetic field of the magnetic element and to generate magnetic field strength data, the tracking component including a processor that iteratively computes position data of the distal portion of the medical device according to the magnetic field strength data to simulate insertion of the distal portion of the medical device into a body of a patient; and a display configured to depict an image of the position data of the distal portion of the medical device. 
 
2. The method according to claim 1, further comprising providing a needle, wherein the virtual tracking system is used to additionally guide the needle into the body of the patient.  
3. The method according to claim 2, wherein the display is configured to depict the image of the distal portion of the medical device and an image of a distal portion of the needle.  


4. The method according to claim 3, wherein the image of the distal portion of the medical device is from a previous procedure, and wherein the image of the needle is displayed in real time.  
5. The method according to claim 1, wherein the display is included in an ultrasound imaging system, and wherein the tracking component comprises a plurality of sensors disposed in a handheld probe of the ultrasound imaging system, the plurality of sensors detecting the magnetic field of the magnetic element.  
6. The method according to claim 1, wherein the magnetic element is one or more permanent magnets.  
7. The method according to claim 1, wherein the medical device is a virtual needle having selected structural characteristics, the tangible portion having a weight and feel similar to a conventional needle.  
8. The method according to claim 7, further comprising manipulating the tangible portion of the virtual needle to produce a simulated respective manipulation of the distal portion.  

9. The method according to claim 1, wherein the tangible portion of the medical device is collapsible, further comprising collapsing the tangible portion to simulate advancement of the medical device into the body of the patient.

1. A virtual tracking system, comprising: a medical device having a tangible portion including a magnetic element, wherein a distal portion of the medical device is simulated by the virtual tracking system; a tracking component including a housing, the tracking component configured to detect a magnetic field of the magnetic element and to generate magnetic field strength data, the tracking component including a processor that iteratively computes position data of the distal portion of the medical device according to the magnetic field strength data to simulate insertion of the distal portion of the medical device into a body of a patient; and a display configured to depict an image of the computed position data of the distal portion of the medical device. 
    
2. The virtual tracking system as defined in claim 1, further comprising a needle, wherein the virtual tracking system is configured to additionally guide the needle into the body of the patient. 
    3. The virtual tracking system as defined in claim 2, wherein the display is configured to depict the image of the distal portion of the medical device and an image of a distal portion of the needle. 
   
 4. The virtual tracking system as defined in claim 3, wherein the image of the distal portion of the medical device is saved from a previous procedure and wherein the image of the needle is displayed in real time. 
    5. The virtual tracking system as defined in claim 1, wherein the display is included in an ultrasound imaging system, and wherein the tracking component comprises a plurality of sensors disposed in a handheld probe of the ultrasound imaging system, the plurality of sensors detecting the magnetic field of the magnetic element. 
    6. The virtual tracking system as defined in claim 1, wherein the magnetic element is a permanent magnet. 
    7. The virtual tracking system as defined in claim 1, wherein the medical device is a virtual needle having selected structural characteristics, the tangible portion having a weight and feel similar to a conventional needle. 
    8. The virtual tracking system as defined in claim 7, wherein manipulation of the tangible portion of the virtual needle produces a simulated respective manipulation of the distal portion. 
    9. The virtual tracking system as defined in claim 1, wherein the tangible portion of the medical device is collapsible to simulate advancement of the medical device into the body of the patient. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793